DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a second predetermined condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner finds that in order to have “a second”, there must also be “a first”, therefore this claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 15 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20090241998 to Kesil et al. (Kesil).
Regarding claims 15 and 21, Kesil teaches a semiconductor processing method, comprising: placing a substrate on top of a recess of a body portion with a lower surface of the substrate facing downward for processing (fig. 1; fig. 5 (Wafer loading)), wherein the body portion (24, 27, 32) has a first channel (34) and a second channel (62) each connecting to the recess (surface of (24), and (32)) at a respective opening ata respectively different height (fig. 1); - sending a fluid to the recess via at least one of the first channel and the second channel (fig. 1 (62), 5) such that the fluid fills up a space between the lower surface of the substrate and the recess and contacts the lower surface of the substrate (fig. 1, 5); and - draining the fluid inside the recess via one of the first channel and the second channel (fig. 1 (84), 5) that has the respective opening located at a lower location (fig. 1); wherein a bottom surface of the recess ascends from a center of the bottom surface toward a peripheral of the bottom surface against a direction of gravity (Fig. 1, surface of part 24), wherein the first channel (Fig. 1, part 34) has the respective opening at a lower location, and wherein the second channel (Fig. 1, part 62) has the respective opening at a higher location.

Allowable Subject Matter
Claims 16-17, 19-20, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-31 are allowed.
A full statement of reasons for allowance will be issued, should Applicant file a response that cures the defects as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711